ALLREAD, J.
The first question for consideration is whether the rental allowed by the company before the appointment of Receiver should be considered as prima facie evidence. In other words whether Ohmer would be entitled to recover the amount of the contract price between Ohmer and the Washer Company during the period of Receivership. Upon this question we reach the conclusion that the contract of the company with Ohmer is not prima facie evidence of the amount due from the Receiver, but that a case must be made in this Court of the reasonable rent. The evidence tends to show that the Receiver only occupied about one-third of the entire floor space of the building and that some negotiations were pending at one time for the reduction of the rent to $400.00 per month. There was no approval by the Judge of these negotiations and the negotiations were not and should not be considered as evidence to fasten any liability upon the Receiver. We have considered all the evidence and have reached the conclusion that the finding of the Court below is a reasonable amount, and his determination would, therefore, be sufficient in the absence of other evidence tending to prove a .different conclusion.
We, therefore, reach the conclusion that a judgment will be entered in this Court similar to that entered by the Court of Common Pleas.
Kunkle, PJ, and Hornbeck, J, concur.